Detailed Action
1. This Office Action is submitted in response to the RCE and IDS filed 9-07-2021, wherein claims 2-33 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.

		Information Disclosure Statement (IDS)
2. The IDS filed 9-7-2021 has been considered. See attachment.

Allowable Subject Matter
3. Claims 2-33 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
4. The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art particularly USPN 10,663,380 to Crankowski, which teaches the claimed testing assembly that includes the claimed; testing assembly platform; the mechanical testing instrument; and the multiple degree of freedom stage, except that USPN 10,663,380 lacks the following improvement that includes; a testing assembly platform that is configured to isolate the multiple degree of freedom sample stage, the mechanical testing instrument and the testing assembly platform from engagement with chamber walls of the instrument assembly in each of the first and second orientations and in transition therebetween., as described at paragraph [0160] of the applicant’s published specification.

5. Claims 2 and 18 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a testing assembly configured for enclosure and operation within a chamber of an instrument assembly including a testing assembly platform; a mechanical testing instrument; and a multiple degree of freedom stage; wherein each of the mechanical-testing instrument and the multiple degree of freedom stage are mounted to the testing assembly-platform, and the testing assembly platform is configured to isolate the multiple degree of freedom stage, the mechanical testing instrument and the testing assembly platform from engagement with chamber walls of the instrument assembly. 
6. Claims 3-17 and 19-33 are allowed by virtue of their dependency upon allowed claims 2 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
September 8, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881